 



AMENDMENT TO AMENDED AND RESTATED RIGHTS AGREEMENT
     This Amendment to Amended and Restated Rights Agreement dated as of
April 27, 2006 (this “Amendment”), between Liberty Property Trust, a Maryland
real estate investment trust (the “Company”), and Wells Fargo Bank, National
Association, a national banking association (as successor to EquiServe Trust
Company, N.A.) (the “Rights Agent”).
WITNESSETH:
     WHEREAS, the Company and the Rights Agent constitute all of the parties to
that certain Amended and Restated Rights Agreement, dated as of September 14,
2004 (the “Rights Agreement”), and desire to amend the Rights Agreement as set
forth herein.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, and intending to be legally bound
hereby, and pursuant to the Rights Agreement and in accordance with Section 26
thereof, the parties hereto do hereby agree as follows (capitalized terms used
but not defined herein have the meanings ascribed to such terms in the Rights
Agreement):
1. Amendment to the Rights Agreement. The Rights Agreement shall be amended and
restated in its entirety to read as follows:
Section 1(g) of the Rights Agreement is hereby replaced in its entirety by the
following sentence:
“Exempted Person” shall mean Cohen & Steers Capital Management, Inc. and Cohen &
Steers, Inc.; provided, however, that neither Cohen & Steers Capital Management,
Inc. nor Cohen & Steers, Inc. shall continue to be deemed to be an Exempted
Person, and each shall be deemed an Acquiring Person if Cohen & Steers Capital
Management, Inc. and Cohen & Steers, Inc., together with all Affiliates and
Associates of Cohen & Steers Capital Management, Inc. and Cohen & Steers, Inc.,
become the Beneficial Owner of, in the aggregate, more than 14.9% of the then
outstanding Common Shares. A purchaser, assignee or transferee of the Common
Shares from an Exempted Person shall not thereby become an Exempted Person.
2. Miscellaneous.
     (a) The laws of the State of Delaware shall govern the validity,
interpretation, construction, performance, and enforcement of this Agreement,
excluding the choice of laws provisions of the State of Delaware.
     (b) Except as modified herein, all other terms and provisions of the Rights
Agreement (including the Exhibits thereto) are unchanged and remain in full
force and effect.

 



--------------------------------------------------------------------------------



 



     (c) This Amendment may be executed in counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument. This Amendment shall become effective when each party to this
Amendment shall have received a counterpart hereof signed by the other party to
this Amendment.
     (d) This Amendment shall be binding upon any permitted assignee,
transferee, successor or assign to any of the parties hereto.
     (e) If any term, provision, covenant or restriction of this Amendment is
held by a court of competent jurisdiction or other authority to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Amendment, and the Rights Agreement, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.
     (f) The officer of the Company executing this Amendment on behalf of the
Company hereby certifies on behalf of the company that this Amendment complies
with Section 26 of the Rights Agreement.
     (g) In all respects not inconsistent with the terms and provisions of this
Amendment, the Rights Agreement is hereby ratified, adopted, approved and
confirmed. In executing and delivering this Amendment, the Rights Agent shall be
entitled to all the privileges and immunities afforded to the Rights Agent under
the terms and conditions of the Rights Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed by their duly authorized representatives as of the date first written
above.

            LIBERTY PROPERTY TRUST
      By:   /s/ James J. Bowes         Name:   James J. Bowes        Title:  
Secretary and General Counsel        WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:   /s/ Claudine Anderson         Name:   Claudine Anderson       
Title:   Asst Vice President     

 